COURT OF APPEALS OF VIRGINIA


              Present: Judges O’Brien, AtLee and Senior Judge Clements
UNPUBLISHED


              Argued at Fredericksburg, Virginia


              GABRIEL BLUE
                                                                           MEMORANDUM OPINION* BY
              v.     Record No. 1236-21-4                                  JUDGE MARY GRACE O’BRIEN
                                                                                  MAY 31, 2022
              MICHELS CORPORATION AND
               XL SPECIALITY INSURANCE CO.


                            FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                               David J. Kapson (ChasenBoscolo Injury Lawyers, on brief), for
                               appellant.

                               Sarah M. Burton (Tarpine, Heller & Pendergrass, LLC, on brief), for
                               appellees.


                     Gabriel Blue (claimant) appeals a decision of the Virginia Workers’ Compensation

              Commission (“the Commission”) denying his claim seeking temporary total disability benefits and

              lifetime medical benefits from a work accident that occurred on December 15, 2020. For the

              following reasons, we find no error and affirm the Commission’s decision.

                                                        BACKGROUND

                     On appeal from a decision by the Commission, we view the evidence and all reasonable

              inferences that may be drawn from that evidence in the light most favorable to the party

              prevailing below. Anderson v. Anderson, 65 Va. App. 354, 361 (2015).

                     Claimant, fifty-nine years old at the time of the evidentiary hearing, claims that he was

              injured in a workplace accident on December 15, 2020, while employed as a “ground laborer”



                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
for the Michels Corporation (“employer”), a commercial drilling company. Claimant’s job

duties included carrying lumber and clamping pipes for drilling. Another employee would then

use a machine called a “boom” to move the pipes. On the date of the accident, claimant was

training a co-worker to clamp the pipes. According to claimant, as he “was going down to clamp

the pipe, the [metal] boom that picks the pipe up . . . hit [his] helmet and knocked [the helmet]

two feet on the ground.” Claimant was also knocked to the ground momentarily, but put his

helmet back on his head and continued working. He reported the incident to his supervisor at

lunch that day.

       Claimant testified that his symptoms began “a few days later.” They included light

sensitivity and difficulty with hearing and vision, as well as pain in his head, right arm and

shoulder, neck, and back. Claimant denied having pre-existing problems in those areas. He was

seen at Patient First on or about December 19, 2020, and was referred to the emergency room,

where his doctors diagnosed him with a concussion and told him to take “a couple days off”

from work. He returned to work on December 21.

       The earliest medical record submitted to the Commission is dated January 11, 2021.1

That day, claimant was treated at Saint Agnes Hospital and received discharge instructions for a

concussion, sinusitis, and ear wax impaction. Claimant was initially released to full duty

effective January 14, 2021. After subsequent appointments, claimant was released to full duty

again effective January 18, 2021 and January 25. The initial reports from Saint Agnes Hospital

did not mention a work accident.

       On February 3, 2021, the employer terminated claimant. According to claimant, the

employer told him that it “no longer need[ed]” him because he was a “no call no show.”


       1
         Claimant submitted a medical bill from Saint Agnes Hospital dated December 29, 2020,
suggesting that he sought medical treatment before January 11, 2021. The bill does not include a
corresponding medical record.
                                              -2-
       Claimant saw his treating orthopedic specialist, Dr. Wallach, on February 12, 2021, for

pain in his neck and right shoulder. Dr. Wallach’s records were the first to mention claimant’s

work accident, specifically stating that claimant’s “symptoms began during a work-related injury

on [December 15, 2020] as he was hit on the head by a large pipe while working on a pipeline

. . . his helmet came off during the injury[;] however, he denied immediate pain.” That record

also reflected that claimant began experiencing headaches and neck pain three days after the

injury and had been diagnosed with a concussion. Dr. Wallach placed claimant on a no-work

status, recommended MRIs of the neck and shoulder, and prescribed physical therapy and pain

medication.

       The MRI of claimant’s right shoulder revealed “low-grade partial thickness tearing of the

infraspinatus,” as well as “varying degrees of tendinosis of the infraspinatus, supraspinatus, and

subscapularis tendons,” and “mild AC joint osteoarthritis.” The MRI of claimant’s neck

reflected “degenerative changes superimposed on a developmentally narrow spinal canal with

spinal canal stenosis and foraminal stenosis.” Several months later, claimant began seeing a

neurologist, Dr. Kastl, for his head pain. Claimant informed Dr. Kastl about his work accident

and reported that he had missed work due to neck pain, and was terminated as a result. Dr. Kastl

had no prior medical records to review. She noted that claimant had a normal exam, but she

prescribed medication and physical therapy and recommended an MRI of claimant’s brain.

       Claimant filed for temporary total disability benefits beginning December 15, 2020,

through the present, as well as a lifetime medical award for related medical expenses. At the

hearing, employer argued that claimant did not suffer a compensable injury by accident and there

was no causal connection between claimant’s disability and the work accident. Employer also

asserted that claimant was not disabled as he claimed and the medical evidence did not support

the periods of disability alleged.

                                               -3-
       After reviewing the evidence and testimony, the deputy commissioner held that claimant

“proved a compensable accident arising out of and in the course of his employment when he was

hit on the head/helmet by a boom while clamping a pipe” but claimant “failed to prove any

injury causally related to the work accident.” The deputy commissioner emphasized that

claimant continued to work after the accident and did not seek medical attention until days later.

Further, the deputy commissioner found that medical records did not mention the work accident

until two months later, and “no explanation was provided as to how the accident caused any

injury to the neck or right shoulder.” The deputy commissioner reasoned that the record was

“insufficient to establish that the described accident caused any of the alleged injuries.”

       Claimant appealed to the full Commission, asserting that the deputy commissioner erred

in finding that claimant failed to prove any injury causally related to the work accident.

Claimant also argued that the deputy commissioner “failed to weigh [claimant’s] credibility and

whether that testimony can ‘fill in the gaps’ of the medical records.”

       The Commission affirmed the deputy commissioner’s findings, because the “presented

evidence simply did not establish that any of the claimant’s conditions resulted from the

occupational accident.” Further, the Commission found it significant that claimant did not seek

medical treatment for weeks and the medical records did not refer to a work-related incident until

almost two months later.

                                            ANALYSIS

       Decisions of the Commission “shall be conclusive and binding as to all questions of

fact.” Code § 65.2-706(A). “Consequently, on appeal, ‘we do not retry the facts before the

Commission nor do we review the weight, preponderance of the evidence, or the credibility of

witnesses.’” Jeffreys v. Uninsured Employer’s Fund, 297 Va. 82, 87 (2019) (quoting Caskey v.

Dan River Mills, Inc., 225 Va. 405, 411 (1983)). Instead, “we are bound by the [C]ommission’s

                                                -4-
findings of fact as long as ‘there was credible evidence presented such that a reasonable mind

could conclude that the fact in issue was proved,’ even if there is evidence in the record that

would support a contrary finding.” Artis v. Ottenberg’s Bakers, Inc., 45 Va. App. 72, 83-84

(2005) (en banc) (quoting Westmoreland Coal Co. v. Campbell, 7 Va. App. 217, 222 (1988)).

“The scope of a judicial review of the fact finding function of [the] workers’ compensation

commission . . . is ‘severely limited, partly in deference to the agency’s expertise in a specialized

field.’” Roske v. Culbertson Co., 62 Va. App. 512, 517 (2013) (quoting Southside Va. Training

Ctr. v. Ellis, 33 Va. App. 824, 828 (2000)). Conversely, “the [C]ommission’s legal

determinations are not binding on appeal and will be reviewed de novo.” Id. (quoting

Wainwright v. Newport News Shipbuilding & Dry Dock Co., 50 Va. App. 421, 430 (2007)).

       On appeal, claimant argues that the Commission erred “in discounting the relevance of

[claimant’s] testimony” and “requiring [claimant] to prove, by clear and convincing evidence, he

suffered injuries causally related to the work incident on December 15, 2020.” Claimant

maintains that causation is a factual issue, and any “doubt should have been resolved in favor of

[claimant], not the [e]mployer.” According to claimant, the Commission failed to “draw any

inferences from the evidence in [claimant’s] favor” which resulted in the Commission imposing

“a heightened standard of proof” upon claimant than required by Virginia law. Lastly, claimant

argues that the Commission “should have found [him] credible and credited his testimony and

drawn an inference from that testimony.”

       We disagree with claimant’s argument that the Commission imposed a heightened

standard of proof upon him. Claimant had the burden to prove, by a preponderance of the

evidence, “a causal connection between the work-related incident” and the injury. Hoffman v.

Carter, 50 Va. App. 199, 214 (2007). Upon review of the record, the Commission did not err in

finding that claimant failed to meet his burden of proof in this case.

                                                -5-
       The Commission’s determination of causation is a finding of fact. Lee Cnty. Sch. Bd. v.

Miller, 38 Va. App. 253, 260 (2002). “[F]actual findings of the [C]ommission will not be

disturbed if based on credible evidence.” Hess v. Virginia State Police, 68 Va. App. 190, 194

(2017) (quoting Anthony v. Fairfax Cnty. Dep’t of Fam. Servs., 36 Va. App. 98, 103 (2001)). In

determining whether credible evidence exists to support the Commission’s findings of fact, “the

appellate court does not retry the facts, reweigh the preponderance of the evidence, or make its

own determination of the credibility of the witnesses.” Pruden v. Plasser Am. Corp., 45

Va. App. 566, 574-75 (2005) (quoting Wagner Enter., Inc. v. Brooks, 12 Va. App. 890, 894

(1991)). “[U]nlike the Commission, the reviewing court is not charged with determining anew

whether the . . . evidence of causation should be accorded sufficient weight to constitute a

preponderance of the evidence on that issue.” Snellings v. Stafford Cnty. Fire & Rescue Dep’t,

62 Va. App. 568, 573 (2013) (alteration in original) (quoting Bass v. City of Richmond Police

Dep’t, 258 Va. 103, 114-15 (1999)). “Causation is usually proven by medical evidence.” Clinch

Valley Med. Ctr. v. Hayes, 34 Va. App. 183, 192 (2000). However, “the testimony of a claimant

may also be considered in determining causation, especially where the medical testimony is

inconclusive.” Hoffman, 50 Va. App. at 214-15 (quoting Dollar Gen. Store v. Cridlin, 22

Va. App. 171, 176 (1996)).

       The circumstances surrounding the work accident are undisputed. A metal boom “hit

[claimant’s] helmet and knocked [his helmet] two feet on the ground.” Claimant continued

working that day and reported that his symptoms did not begin until a few days later. Although

he testified that he received medical treatment soon after his symptoms began, the first medical

record claimant submitted in support was dated January 11, 2021, nearly a month after the

accident. It included a full duty release effective January 14, but made no mention of any work




                                               -6-
accident that occurred on December 15, 2020. Claimant was released to full duty again effective

January 18, 2021 and January 25, still with no mention of a work accident.

       Claimant submitted a medical bill from Saint Agnes Hospital dated December 29, 2020,

suggesting that he may have received medical treatment for his injuries before January 11, 2021.

Claimant, however, submitted no contemporaneous medical evidence until January 11 to

substantiate any allegation that he suffered a disability as a result of an incident that occurred on

December 15, 2020. The first medical record that alludes to claimant suffering a work injury

was dated February 12, 2021, nine days after his termination from employment and nearly two

months following the work accident.

       Further, claimant’s neck MRI revealed degenerative changes along the cervical spine,

and his shoulder MRI revealed a “low-grade partial thickness tearing of the infraspinatus” with

varying degrees of tendinosis and evidence of osteoarthritis. There was no medical evidence

attributing the metal boom hitting the claimant’s helmet to these conditions. Additionally, while

claimant’s neurologist mentioned the December 15 incident in her note several months later, she

acknowledged that she had no prior records to review. She concluded that claimant’s exam was

normal and recommended no work restrictions.

       After considering claimant’s testimony and the submitted medical evidence, the

Commission concluded that the totality of the evidence “did not establish that any of claimant’s

conditions resulted from the work accident.” It explicitly found that claimant testified to having

no symptoms following the incident and was able to continue working. Additionally, the

Commission found unpersuasive claimant’s argument that the deputy commissioner “denied

medical causation by relying on nitpicking [claimant’s] medical evidence.”

       It is not the function of this Court to review the credibility of witnesses. Jeffreys, 297 Va.

at 87. The record reflects that the Commission weighed the medical evidence along with

                                                 -7-
claimant’s testimony. We will not substitute our judgment for that of the trier of fact, which had

an opportunity to observe the witnesses and evaluate their credibility. See Cridlin, 22 Va. App.

at 176.

          Therefore, based on the totality of the evidence, we hold the record contains credible

evidence to support the Commission’s conclusion that claimant did not meet his burden of

proving a causal connection between his alleged disability and the work incident that occurred on

December 15, 2020.

                                           CONCLUSION

          For the foregoing reasons, we affirm the decision of the Commission.

                                                                                           Affirmed.




                                                 -8-